EXHIBIT 10.1
 
SETTLEMENT AGREEMENT AND STIPULATION




THIS SETTLEMENT AGREEMENT and Stipulation dated as of February 26, 2014 by and
between plaintiff ASC Recap LLC (“ASC”), and defendant Andalay Solar,
Inc.  (“COMPANY”).
BACKGROUND:
WHEREAS, there are bona fide outstanding Claims against the Company in the
principal amount of not less than $1,027,705.48; and
WHEREAS, these liabilities are past due; and
WHEREAS, ASC acquired such liabilities on the terms and conditions set forth in
the Claim Purchase Agreement(s), subject however to the agreement of the Company
and compliance with the provisions hereof; and
WHEREAS, ASC and the Company desire to resolve, settle, and compromise among
other things the liabilities as more particularly set forth on Schedule A
annexed hereto (hereinafter collectively referred to as the “Claims”).
NOW, THEREFORE, the parties hereto agree as follows:
1.           Defined Terms.    As used in this Agreement, the following terms
shall have the following meanings specified or indicated (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
"AGREEMENT" shall have the meaning specified in the preamble hereof.
“CLAIM AMOUNT” shall mean $250,000.00
"COMMON STOCK" shall mean the Company's common stock, $0. 001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
“COURT” shall mean the Circuit Court of the Second Judicial Circuit, Leon
County, Florida.
"DTC" shall have the meaning specified in Section 3b.
"DWAC" shall have the meaning specified in Section 3b.

 
"FAST" shall have the meaning specified in Section 3b.

"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, OTCXD, the American Stock Exchange
or the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.
“SETTLEMENT SHARES” shall have the meaning specified in Section 3a.
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
    2.           Fairness Hearing.   Upon the execution hereof, Company and ASC
agree, pursuant to Section 3(a) (10) of the Securities Act of 1933 (the “Act”),
and the applicable section of the General Statutes of Florida, to promptly
submit the terms and conditions of this Agreement to the Court for a hearing on
the fairness of such terms and conditions, and the issuance exempt from
registration of the Settlement Shares.  This Agreement shall become binding upon
the parties only upon entry of an order by the Court substantially in the form
annexed hereto as Exhibit A (the “Order”).
    3.           Settlement Shares.   a. Following entry of an Order by the
Court in accordance with Paragraph 2 herein and the delivery by ASC and Company
of the Stipulation of Dismissal (as defined below), in settlement of the Claims,
the Company shall issue and deliver to ASC shares of its Common Stock (the
“Settlement Shares”) in one or more tranches as necessary, and subject to
adjustment and ownership limitations as set forth below, sufficient to generate
gross proceeds (prior to deducting execution costs/fees) equal to the Claim
Amount.
b.           No later than the fifth Trading Day following the date that the
Court enters the Order, time being of the essence, Company shall: (i) cause its
legal counsel to issue an opinion to Company’s transfer agent, in form and
substance reasonably acceptable to ASC and such transfer agent, that the shares
of Common Stock to be issued as the Initial Issuance and any additional issuance
are legally issued, fully paid and non-assessable, are exempt from registration
under the Securities Act, may be issued without restrictive legend, and may be
resold by ASC without restriction pursuant to the Court Order; and (ii) issue
the Settlement Shares, in tranches as necessary, by physical delivery, or as
Direct Registration Systems (DRS) shares to ASC’s account with The Depository
Trust Company (DTC) or through the Fast Automated Securities Transfer (FAST)
Program of DTC’s Deposit/Withdrawal Agent Commission (DWAC) system, without any
legends or restriction on transfer pursuant to the Court Order.  The date upon
which the first tranche of the Settlement Shares has been received into ASC’s
account and are available for sale by ASC shall be referred to as the “Issuance
Date”.
c.           The Company shall deliver to ASC, through the initial tranche and
any required additional tranches, that number of Settlement Shares the gross
proceeds of sales of which generate an aggregate dollar amount equal to the
Claim Amount.  To the extent that the Company issues Settlement Shares in excess
of that necessary to satisfy the aggregate Claim Amount, ASC shall return any
excess Settlement Shares to Company for retirement to treasury stock.  The
parties reasonably estimate that the fair market value of the Settlement Shares
and all other amounts received or to be received by ASC is equal to
$250,000.00.  The parties acknowledge that the number of Settlement Shares to be
issued pursuant to this Agreement is indeterminable as of the date of its
execution, and could well exceed the current existing number of shares
outstanding as of the date of its execution.
d.          Notwithstanding anything to the contrary contained herein, the
Settlement Shares beneficially owned by ASC at any given time shall not exceed
the number of such shares that, when aggregated with all other shares of Company
then beneficially owned by ASC, or deemed beneficially owned by ASC, would
result in ASC owning more than 9.99% of all of such Common Stock as would be
outstanding on such date, as determined in accordance with Section 16 of the
Exchange Act and the regulations promulgated thereunder.  In compliance
therewith, the Company agrees to deliver the Initial Issuance and any additional
issuances in one or more tranches.


4.           Necessary Action.   At all times after the execution of this
Agreement and entry of the Order by the Court, each party hereto agrees to take
or cause to be taken all such necessary action including, without limitation,
the execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.
5.           Releases.   Upon receipt of all of the Settlement Shares required
to be delivered hereby, in consideration of the terms and conditions of this
Agreement, and except for the obligations, representations and covenants arising
or made hereunder or a breach hereof, the parties hereby release, acquit and
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors, successors and
assigns (the “Released Parties”), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims.  Nothing contained herein shall be deemed to negate or affect
ASC’s right and title to any securities heretofore or hereafter issued to it by
Company or any subsidiary of Company.


 
6.           Representations.     Company hereby represents, warrants and
covenants to ASC as follows:
a.           There are 500,000,000 Shares of Common Stock of the Company
authorized, $0.001 par value per share, of which 137,432,033 Shares of Common
Stock are issued and outstanding as of February 20, 2014 and 1,000,000 Shares of
Series B, C and D Preferred Stock of which 887 Shares of Preferred Stock are
issued and outstanding as of February 20, 2014.
b.           The shares of Common Stock to be issued pursuant to the Order are
duly authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
c.           The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock at least equal to the number of shares that
could be issued pursuant to the terms of the Order;
d.           If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;
e.           The execution of this Agreement and performance of the Order by
Company and ASC will not (1) conflict with, violate or cause a breach or default
under any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;
f.           The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;
g.           The execution, delivery and performance of this Agreement by
Company has been duly authorized by all requisite action on the part of Company
(including a majority of its independent directors), and this Agreement has been
duly executed and delivered by Company;
h.           There are no taxes due, payable or withholdable as an incident of
Seller’s provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;
i.           To the best of the Company’s knowledge, no party, directly or
indirectly, utilizing any of the proceeds from sales of the Settlement Shares
shall provide any consideration to or invest in any manner in the Company or any
affiliate of the Company;
j.           Company has not received any notice (oral or written) from the SEC
or Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and
k.           Company acknowledges that ASC or its affiliates may, from time to
time, hold outstanding securities of the Company, including securities which may
be convertible in shares of the Company’s common stock at a floating conversion
rate tied to the current market price for the stock.  The number of shares of
Common Stock issuable pursuant to this Agreement may increase substantially in
certain circumstances, including, but not necessarily limited to the
circumstance wherein the trading price of the Common Stock declines during the
Valuation Period. The Company’s executive officers and directors have studied
and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect.  The board
of directors of the Company has concluded in its good faith business judgment
that such transaction is in the best interests of the Company.  The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.
ASC hereby represents, warrants and covenants to Company as follows:
a.           It is the owner of the Claims;
b.           It is a limited liability company duly filed and in good standing
under the laws of Connecticut, and
c.           The execution, delivery and performance of this Stipulation by ASC
has been duly authorized by all requisite action on the part of ASC, and this
Stipulation has been duly executed and delivered by ASC.
7.           Continuing Jurisdiction.   In order to enable the Court to grant
specific enforcement or other equitable relief in connection with this
Agreement, (a) the parties consent to the continuing jurisdiction of the Court
for purposes of enforcing this Agreement, and (b) each party to this Agreement
expressly waives any contention that there is an adequate remedy at law or any
like doctrine that might otherwise preclude injunctive relief to enforce this
Agreement.


8.           Conditions Precedent/ Default .
a.           If Company shall default in promptly delivering the Settlement
Shares to ASC in the form and mode of delivery as required by Section 3  herein;
b.           If the Order shall not have been entered by the Court on or prior
to March 31, 2014;
c.           If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;
d.           If Bankruptcy, dissolution, receivership, reorganization,
insolvency or liquidation proceedings or other proceedings for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company; or if the trading of the Common Stock shall have been
halted, limited, or suspended by the SEC or on the Principal Market; or trading
in securities generally on the Principal Market shall have been suspended or
limited; or minimum prices shall been established for securities traded on the
Principal Market;  or there shall have been any material adverse change (i) in
the Company’s finances or operations, or (ii) in the financial markets such
that, in the reasonable judgment of the ASC, makes it impracticable or
inadvisable to trade the Settlement Shares; and such suspension, limitation or
other action is not cured within ten (10) trading days; then, at the election of
ASC, the Company shall be deemed in default of the Agreement and Order and this
Agreement shall be null and void, unless otherwise agreed by written agreement
of the parties.
9.           Information.   Company and ASC each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms,
contents, conditions and effects, and that no promise or representation of any
kind has been made to them except as expressly stated in this Agreement.
10.           Ownership and Authority.   Company and ASC represent and warrant
that they have not sold, assigned, transferred, conveyed or otherwise disposed
of any or all of any claim, demand, right, or cause of action, relating to any
matter which is covered by this Agreement, that each is the sole owner of such
claim, demand, right or cause of action, and each has the power and authority
and has been duly authorized to enter into and perform this Agreement and that
this Agreement is the binding obligation of each, enforceable in accordance with
its terms.
11.           No Admission.   This Agreement is contractual and it has been
entered into in order to compromise disputed claims and to avoid the uncertainty
and expense of the litigation.  This Agreement and each of its provisions in any
orders of the Court relating to it shall not be offered or received in evidence
in any action, proceeding or otherwise used as an admission or concession as to
the merits of the Action or the liability of any nature on the part of any of
the parties hereto except to enforce its terms.
12.           Binding Nature.  This Agreement shall be binding on all parties
executing this Agreement and their respective successors, assigns and heirs.
13.           Authority to Bind.   Each party to this Agreement represents and
warrants that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity.  Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.
14.           Covenants.
a.           For so long as ASC or any of its affiliates holds any Settlement
Shares, neither Company nor any of its affiliates under its control shall,
without the prior written consent of ASC (which may not be unreasonably
withheld),  vote any shares of Common Stock owned or controlled by it (unless
voting in favor of a proposal approved by a majority of Company’s Board of
Directors), or solicit any proxies or seek to advise or influence any person
with respect to any voting securities of Company; in favor of (1) causing a
class of securities of Defendant to be delisted from a national securities
exchange or to cease to be authorized to be quoted in an inter-dealer quotation
system of a registered national securities association, (2) causing a class of
equity securities of Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended,
(3) taking any action which would impede the purposes and objects of this
Settlement Agreement.  The provisions of this paragraph may not be modified or
waived without further order of the Court.
15.           Indemnification.   Company shall indemnify, defend and hold ASC
and its affiliates harmless with respect to all obligations of Company arising
from or incident or related to this Agreement, including, without limitation,
any claim or action brought derivatively or directly by the Seller or
shareholders of Company.
16.           Legal Effect.   The parties to this Agreement represent that each
of them has been advised as to the terms and legal effect of this Agreement and
the Order provided for herein, and that the settlement and compromise stated
herein is final and conclusive forthwith, subject to the conditions stated
herein, and each attorney represents that his or her client has freely consented
to and authorized this Agreement after have been so advised.
17.           Waiver of Defense.     Each party hereto waives a statement of
decision, and the right to appeal from the Order after its entry.  Company
further waives any defense based on the rule against splitting causes of
action.  The prevailing party in any motion to enforce the Order shall be
awarded its reasonably attorney fees and expenses in connection with such
motion.  Except as expressly set forth herein, each party shall bear its own
attorneys’ fees, expenses and costs.
18.           Signatures.   This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement thereof. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
19.           Choice of Law, Etc.   Notwithstanding the place where this
Agreement may be executed by either of the parties, or any other factor, all
terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of Florida, applicable to agreements made and to be
fully performed in that State and without regard to the principles of conflicts
of laws thereof.  Any action brought to enforce, or otherwise arising out of
this Agreement shall be brought only in the  Court (as defined in this
Agreement).
20.           Exclusivity.   For a period of thirty (30) days from the date of
the execution of this Agreement, (a) Company and its representatives shall not
directly or indirectly discuss, negotiate or consider any proposal, plan or
offer from any other party relating to any liabilities, or any financial
transaction having an effect or result similar to the transactions contemplated
hereby, and (b) ASC shall have the exclusive right to negotiate and execute
definitive documentation embodying the terms set forth herein and other mutually
acceptable terms.
21.           Inconsistency.   In the event of any inconsistency between the
terms of this Agreement and any other document executed in connection herewith,
the terms of this Agreement shall control to the extent necessary to resolve
such inconsistency.
22.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of


(a)  the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


(b)  the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or


(c)  the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):


If to the Company:


Andalay Solar, Inc.
2071 Ringwood Ave., Unit C
San Jose, CA 95131
Attn: Chief Executive Officer
Phone: (888) 395-2248
Fax: (866) 685-7702


and the copy should go to (which shall not constitute notice):


Gracin & Marlow LLP
Chrysler Building
405 Lexington Avenue, 26th Floor
New York, NY 10174
Attn: Leslie Marlow, Esq.
Phone: (561) 237-0804
Fax: (212) 237-0803


ASC Recap LLC


c/o 90 Grove Street, Ste. 108
Ridgefield CT 06877
Telephone No.: 203-431-8300




and


Krieger & Prager llp
39 Broadway
Suite 920
New York, NY 10006
Attn: Samuel M. Krieger, Esq.
Telephone No.: (212) 363-2900
Telecopier No.: (212) 363-2999
E-mail: sk@kplawfirm.com

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.


ASC RECAP LLC






By: ___________________________
Name: __________________
Title: ___________________






ANDALAY SOLAR, INC.






By: ___________________________
Name:
Title: _Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


CLAIMS


Seller                                                     Nature of
Claim                                           Amount




 
 

 
 

--------------------------------------------------------------------------------

 
